Citation Nr: 1418336	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-00 975	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea pedis and tinea cruris.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for residuals of a back injury.  

3.  Entitlement to service connection for a cervical spine/neck disorder, claimed as secondary to the in-service back injury.

4.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to the in-service back injury.

5.  Entitlement to service connection for a right hip disorder, status post total hip replacement, claimed as secondary to the in-service back injury.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 RO decision.  

The issues of entitlement to service connection for residuals of a back injury, a cervical spine/neck disorder, a right shoulder disorder, and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a March 2014 statement, the Veteran conceded that his tinea pedis and tinea cruris do not currently warrant a higher disability rating.

2.  The Veteran's claim for entitlement to service connection for residuals of a back injury was denied by the RO in November 1983.  He did not appeal that decision to the Board, nor was any new and material evidence received within the following year.

3.  New evidence received after November 1983 relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a compensable disability rating for tinea pedis and tinea cruris by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The November 1983 denial of service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  Evidence received since the November 1983 denial of service connection for residuals of a back injury is new and material; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinea pedis and tinea cruris

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran concedes that his tinea pedis and tinea cruris do not currently warrant a higher disability rating, but he indicates he will re-apply for a higher rating if the condition worsens.  The Board interprets this statement as a withdrawal of this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.  The Board indeed encourages the Veteran to claim an increased disability rating at any time if his symptoms worsen.  

Residuals of a back injury

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108 , the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's initial claim for service connection for a back disability was denied in November 1983 because the Veteran failed to report for a VA examination which had been scheduled to identify whether he had a current disability involving his back and if so, whether such disability could be medically related to his in-service back injury.  The veteran did not appeal this decision or otherwise contact the RO within one year of receiving notification of this denial and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted multiple recent medical records which establish that he currently has chronic disability involving his lumbosacral spine.  In addition to his own contentions, he has also submitted a statement from his former wife and from his supervisor in service to the effect that both recall him having continued back pain after the 1971 injury in service.  In particular, his former supervisor indicated that he recalled the Veteran experiencing back pain in 1975 and 1976.  The supervisor noted that he and the Veteran remained friends after the Veteran's discharge from service, and that he had "personally taken him to Chiropractors, which seems to work only temporarily."  

All of this evidence is new to the record.  The Board deems that it is material to the appeal, as well.  The recent medical evidence establishes a current disability involving the same area that the Veteran injured during service.  The statements from the Veteran's former wife and his former supervisor tend to establish continuity of symptomatology after service.  They thus raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for residuals of a back injury.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade. 

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for residuals of a back injury without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter mailed to him in January 2010, prior to the initial adjudication of the claim at issue.

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was provided in a letter mailed to him in January 2010, prior to the initial adjudication of the claim at issue.

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his VA electronic files.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.


ORDER

The appeal for a compensable disability rating for tinea pedis and tinea cruris is dismissed.

New and material evidence having been received, the claim for service connection for residuals of a back injury is reopened; the appeal is granted to this extent only.


REMAND

Further evidentiary development is necessary prior to further appellate review.

The Veteran reports receiving medical care at the "ARTCC FAA facility" in Fort Worth, Texas, for his back problems between 1976 and 1981.  In connection with his prior claim, the RO had requested his health records from the FAA, with a reply in 1983 that his records had been sent to storage.  He also reports having gone to see a chiropractor from approximately 1991 to 1993.  None of these records are available for review.  Because records reflecting such medical care could provide critical information linking the Veteran's currently shown back problems to service, or establishing continuity of symptomatology after service, the Board is of the opinion that reasonable attempts to obtain these relevant records must be undertaken.  38 C.F.R. § 3.159(c)(1),(2).  

As the appeal must be remanded for further development, the Veteran's recent VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board finds that the medical opinion obtained by the RO in December 2013 is inadequate, because the examiner provided only a conclusory opinion that the Veteran's back disability was less likely related to his in-service injury, but related to aging, with no rationale or explanation provided, and no reference to the actual service treatment records reflecting the in-service injury.  Helpful and reliable medical opinions will be supported by a reasoned analysis.  A medical opinion containing only data and conclusions is not entitled to any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Because the Veteran claims that his currently-shown neck disability, right shoulder disability, and right hip disability are all secondary to, or proximately caused by his back disability, these claims are dependent upon the resolution of the claim for his back disability.  Therefore, if service connection is granted for residuals of a back injury, additional evidentiary development consisting of appropriate medical opinion as to whether these disabilities were caused or aggravated by the back disability must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for back complaints since his discharge from service, to include the "ARTCC FAA facility" in Fort Worth, Texas, between 1976 and 1981; and a chiropractor from approximately 1991 to 1993.  After securing the necessary releases, the RO should obtain these records, following the guidelines set forth in 38 C.F.R. § 3.159(c).  If appropriate, follow up on the FAA's health records sent to storage.  See 1983 letter.  All efforts to obtain these records should be documented for the claims file, and if any are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  The RO should obtain copies of all medical reports pertaining to the Veteran subsequent to February 2014 from the VA North Texas Health Care System for inclusion in the file.

3.  Only after obtaining the medical records described above, (or after determining that they are unavailable) the Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, should be provided to a VA physician with appropriate expertise, to determine whether it is more, less, or equally likely that any portion of his currently-shown back disability was incurred during his period of active service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In particular, the examiner is requested to review and comment upon the report of the original 1971 back injury as reflected in the Veteran's service treatment records, and to correlate the 1971 injury with his current symptoms in light of the medical records reflecting the intervening years.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation. 

IF AND ONLY IF the physician concludes that the Veteran's currently-shown back disability is wholly or in part related to the 1971 injury, then the physician is requested to render an opinion as to whether the Veteran's neck disability, right shoulder disability, and/or right hip disability were proximately caused by or aggravated by the back disability.  Again, the complete rationale should be fully explained. 

IF the physician deems that additional tests or studies, or a clinical examination of the Veteran would be helpful, the RO should arrange for such tests, studies, and/or examination.

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


